Loring, J.,
delivered the opinion of the court:
The petitioner claims the net proceeds of 28 bales of upland cotton, and the court find the facts to be—
That the petitioner was a citizen of Charleston, South Carolina, and was there the owner and in possession of 28 bales of upland cotton, which, in March, 1865, were taken from his possession by the United States and sold by them, and the net proceeds thereof, amounting to $3,673 60, paid into the treasury.
*442That the petitioner never gave aid or comfort to the late rebellion.
And the court find that the petitioner is entitled to judgment for said sum of $3,673 60.